Exhibit 10.112

 

AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

 

THIS AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (“Amendment”) is made this 3rd
day of June, 2003 by and between LAKESHORE MARKETPLACE, LLC, a Delaware limited
liability company, and MONROE OUTLET CENTER, LLC, a Michigan limited liability
company (collectively referred to as “Seller”), and RAMCO-GERSHENSON PROPERTIES,
L.P., a Delaware limited partnership (“Purchaser”).

 

RECITALS

 

A.                                   Purchaser and Seller entered into that
Agreement of Purchase and Sale dated April 18, 2003 (the “Agreement”) for the
purchase and sale of (i) a shopping center parcel located in Norton Shores,
Michigan and commonly referred to as Lakeshore Marketplace and (ii) certain
undeveloped parcels and outlots adjacent to the shopping center parcel.  For the
purposes of this Amendment, that part of the Land (as such term is defined in
the Agreement) which comprises the shopping center parcel (Parcel 1, as
described on Exhibit 1.1(q) to the Agreement), as well as the Building and all
Personal Property associated therewith (as such terms are defined therein) are
hereinafter collectively referred to as the “Shopping Center Property”.

 

B.                                     Pursuant to Section 17.9 of the
Agreement, Seller has the right to elect (the “Section 17.9 Election”) an
alternative structure of purchase and sale for the Shopping Center Property
consisting of sale and purchase of the membership interests in the owner of the
Shopping Center Property (the “Entity Sale”) rather than sale and purchase of
the assets comprising the Shopping Center Property.

 

C.                                     By letter dated April 25, 2003 addressed
to Ramco-Gershenson Properties Trust, Seller made the Section 17.9 Election.

 

D.                                    Section 17.9 of the Agreement provides
that if Seller makes the Section 17.9 Election, the parties will enter into an
amendment to the Agreement setting forth the specific terms of agreement
governing the Entity Sale.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, agreements, covenants and conditions herein
contained, and other good and valuable consideration, Seller and Purchaser agree
to amend the Agreement as follows:

 

1.                                       All defined terms used herein shall
have the meanings given them in the Agreement unless they are separately and
expressly defined in this Amendment.  All references in this Amendment to
“Seller” shall refer solely to Lakeshore Marketplace, LLC, the owner of the
Shopping Center Property.

 

2.                                       Article 2 of the Agreement is amended
so that, in lieu of the sale and conveyance at Closing of the Shopping Center
Property by delivery of the Deed, Seller shall instead consummate the

 

1

--------------------------------------------------------------------------------


 

transaction in the following manner:

 

2.1                                 Immediately following consent by Greenwich
Capital to the mortgage assumption in accordance with Section 13.2 of the
Agreement as hereinafter modified or at any earlier date elected by Seller,
Seller shall convey all of the Shopping Center Property to a new limited
liability company, having Seller as its sole member and a name given by Seller
(“NewLLC”).

 

2.2                                 Conveyance and transfer of the Shopping
Center Property to NewLLC shall be effected by delivery by Seller to NewLLC of
the documents identified Sections 14.2 (a), (b) and (c) of the Agreement (in
form and content acceptable to Purchaser).  The balance of the closing
deliveries provided for in Article 14 of the Agreement shall occur on the
Closing Date.

 

2.3                                 On the Closing Date, Seller shall convey and
assign (i) ninety-nine percent (99%) of its membership interest in NewLLC to
Horizon Group Properties, L.P. (“HGPLP”) and (ii) one percent (1%) of its
membership interest in NewLLC to Lakeshore Marketplace Finance Company, Inc.
(“LMFC”), and, following such conveyance, HGPLP will assign its ninety-nine
percent (99%) membership interest in NewLLC to Ramco Gershenson Properties,
L.P., a Delaware limited partnership, and LMFC will assign its one percent (1%)
membership interest in NewLLC to a new single purpose corporation of which the
sole shareholder will be Ramco Gershenson Properties Trust, a Maryland real
estate trust.  Conveyance of the Interests in each case shall be made to each
assignee by execution and delivery of a good and sufficient Warranty Assignment
of Membership Interest in Limited Liability Company.

 

2.4                                 NewLLC will assume the Greenwich Mortgage,
subject to the terms of Section 13.2 of the Agreement, as amended by
Paragraph 11 below.

 

3.                                       The Purchase Price shall be reduced
from $22,750,000.00 to $22,650,000.00.  That part of the Purchase Price for the
“developed portion of Lakeshore Marketplace and Personal Property”, as described
in Section 1.1(y) of the Agreement and which the parties agree is the same as
the Shopping Center Property, shall be amended from $20,250,000.00 to
$20,150,000.00; such $20,150,000.00 amount, including that portion which is
credited against the balance of the Greenwich Mortgage being assumed by
Purchaser, shall constitute consideration for sale of the Interests to
Purchaser’s designees.  The portion of the Purchase Price ascribed to the
outlots and expansion parcel shall remain the same.

4.                                       All covenants, representations and
warranties of Seller set forth in the Agreement prior to its amendment hereby
shall apply equally to the Shopping Center Property following its conveyance to
NewLLC as if the property were still owned by Seller, and the terms “Seller” and
“Seller’s”, with respect to all covenants, representations, warranties,
indemnities, prorations, cost and collection rights and allocations, and the
like, shall be deemed to include NewLLC for all purposes under the Agreement.

 

5.                                       The following covenants,
representations and warranties are added to Section 12.1 of the Agreement: 
NewLLC will be a limited liability company, duly organized and validly existing
under the laws of the State of Delaware, and will have all requisite power and
authority to perform its obligations required under this Agreement and
otherwise; if Purchaser elects on or before the Due Diligence Approval Date to
proceed with the transaction, true and correct copies of the articles of
organization and the operating agreement for NewLLC, and of the documents
effecting conveyance of the Shopping Center

 

2

--------------------------------------------------------------------------------


 

Property to NewLLC will be delivered to Purchaser within seven (7) days after
notice of such election, and Seller shall not thereafter amend or modify same in
any manner; the current members of Seller will be the sole owners of the
membership interests in NewLLC and will own such interests free and clear of any
encumbrances (other than the interest of Beal Bank, if any, in and to a pledge
of membership interests in Lakeshore Marketplace, LLC, which interest will be
released at Closing), and no other parties (except Purchaser hereunder) have or
will have the right to acquire or take possession of such interests; NewLLC will
have conducted no activities prior to its acquisition of the Shopping Center
Property, shall possess no assets other than the Shopping Center Property and
shall, at the Closing Date, have no liabilities other than the Greenwich
Mortgage and such expenses and obligations as have been or are incurred in the
ordinary operation of the Shopping Center Property.

 

6.                                       Delivery to, and acceptance of the
originally executed Leases by NewLLC shall not impose any liability on Purchaser
for any defaults of Seller or NewLLC under the Leases prior to the Closing
Date.  Purchaser does not assume any obligations under the Leases for claims or
suits of tenants asserted after the Closing but arising from the conduct of
Seller or NewLLC or from events occurring prior to the Closing.  Purchaser shall
have no liability with respect to any breach by Seller or by NewLLC prior to the
Closing Date, of Seller’s or NewLLC’s statutory obligations regarding security
deposits of tenants of the Property, and Seller shall indemnify, defend and hold
Purchaser and NewLLC harmless from all loss, cost and expense in connection
therewith.  Seller hereby agrees to indemnify and hold Purchaser and NewLLC
harmless from any costs or liabilities which shall have accrued under the Leases
due to events, actions or omissions prior to the Closing Date, which costs or
liabilities Purchaser or its successors or assigns would not have experienced
had Purchaser acquired the Shopping Center Property directly as a purchase of
assets rather than pursuant to the Entity Sale; and Purchaser agrees to
indemnify and hold Seller harmless from any costs or liabilities which shall
accrue under the Leases due to events, actions or omissions on or after the
Closing Date.  Such indemnities shall expire upon the end of the “Extended
Survival Period” as hereinafter defined.  The term “Extended Survival Period”
shall mean the period of time ending upon the fifth (5th) anniversary of the
Closing Date; provided, however, that if an applicable claim is made during such
five (5) year period, then the Extended Survival Period shall be extended with
respect to the indemnity to which such claim relates until such claim is
resolved.

 

7.                                       Delivery to, and acceptance of the
originally executed Contracts by NewLLC shall not impose any liability on
Purchaser for any defaults of Seller or NewLLC under the Contracts prior to the
Closing Date.  Seller shall indemnify and hold Purchaser and NewLLC harmless
from any costs or liabilities which shall have accrued under the Contracts due
to events, actions or omissions prior to the Closing Date and which costs or
liabilities Purchaser or its successors or assigns would not have experienced
had Purchaser acquired the Shopping Center Property directly as a purchase of
assets rather than pursuant to the Entity Sale; and Purchaser shall indemnify
and hold Seller harmless from any costs or liabilities which accrue under the
Contracts due to events, actions or omissions on or after the Closing Date. 
Such indemnities shall survive for the Extended Survival Period; provided,
however, that if an applicable claim is made during such five (5) year period,
then the Extended Survival Period shall be extended with respect to the
indemnity to which such claim relates until such claim is resolved.

 

8.                                       In addition to the matters excepted in,
and with respect to which Seller has provided indemnities under, Paragraphs 5, 6
and 7 above, Purchaser shall not assume nor be liable for any “Non Property
Liabilities”, i.e., liabilities for debts or obligations of, or claims against,
Seller or NewLLC or any constituent member, partner, shareholder or officer
thereof, arising with respect to any events, omissions or defaults occurring or
arising prior to the Closing Date on account of which NewLLC,

 

3

--------------------------------------------------------------------------------


 

Purchaser or Purchaser’s successors or assigns may experience any liability or
other economic detriment which they would not have experienced had Purchaser
acquired the Shopping Center Property directly as a purchase of assets rather
than by means of the Entity Sale.  Non Property Liabilities shall include,
without limitation, all payments, benefits and contribution agreements with
respect to past and/or present employees of Seller or NewLLC or its affiliates
in connection with the business of Seller or NewLLC or either of their
affiliates (including, but not limited to, salaries, wages, commissions,
bonuses, vacation pay, health and welfare contributions or benefits, including
any group health continuation coverage obligation under COBRA, pensions, profit
sharing, severance or termination pay, or any other form of compensation or
fringe benefit up to but not including the Closing Date), claims by investors,
partners or limited liability company members at any tier of ownership in
Seller, NewLLC or any affiliate, obligations for income, single business or
other taxes arising on the basis of business conducted by Seller or NewLLC prior
to Closing, claims or liabilities with respect to express or implied contractual
obligations of Seller or NewLLC other than the Contracts.  Seller hereby
covenants and agrees to defend, indemnify and hold harmless Purchaser and NewLLC
from any “Non Property Liabilities”, which indemnity obligation shall survive
for the Extended Survival Period; provided, however, that if an applicable claim
is made during such five (5) year period, then the Extended Survival Period
shall be extended with respect to the indemnity to which such claim relates
until such claim is resolved.  Notwithstanding the aforesaid, the indemnity
obligation set forth in this Paragraph 8 shall not extend to or cover, nor shall
the Non Property Liabilities include (a) any income, single business or other
tax liability of Purchaser or its successors or assigns arising from the
operation of the Shopping Center Property from and after the Closing Date or
from Purchaser’s acquisition of the Shopping Center Property by means of the
Entity Sale rather than directly as a purchase of assets, to the extent such
taxes are applicable to the period after the day prior to the Closing Date, and
(b) specific liabilities, if any, allocated to Purchaser by a separate provision
of this Amendment or the Agreement.

 

9.                                       For purposes of the prorations of
Section 6.2 of the Agreement with respect to the Shopping Center Property, the
following shall apply:  (a) the term “Seller” in Section 6.2 of the Agreement
shall mean Lakeshore Marketplace, LLC as if Lakeshore Marketplace, LLC had
retained ownership of the Shopping Center Property up to the Closing Date; (b)
the term “Purchaser” in Section 6.2 of the Agreement shall mean NewLLC as if
NewLLC had acquired the Shopping Center Property on the Closing Date; (c) the
Closing Date for the purpose of all prorations under the Agreement (and for all
other purposes under the Agreement and this Amendment) shall be deemed as of the
Closing notwithstanding that the conveyance and transfer of the Shopping Center
Property to NewLLC may occur prior to the Closing; and (d) such prorations shall
be made between Seller and Purchaser as if the transaction contemplated by the
Agreement was as a purchase of assets rather then by the Entity Sale.

 

10.                                 The covenants, representations and
warranties and indemnities given by Seller under paragraphs 5, 6, 7 and 8 hereof
are hereby guaranteed, as a guaranty of payment and performance, and not of
collection, by Horizon Group Properties, LP, a Delaware limited partnership and
Horizon Group Properties, Inc., a Maryland corporation (collectively,
“Guarantor”).  Guarantor is executing this Agreement for the purpose of
evidencing its agreement to so guaranty such obligations.

 

11.                                 Section 13.2 of the Agreement is deleted and
replaced in its entirety by the following paragraph:

 

                                                Mortgage Assumption.  The
obligation of Seller and Purchaser to close the transaction contemplated hereby
is subject to Seller’s and Purchaser’s receipt of

 

4

--------------------------------------------------------------------------------


 

consent from Greenwich Capital to the assumption of the Greenwich Mortgage by
Purchaser pursuant to the terms of the Greenwich Mortgage loan documents
existing as of the date of execution hereof, and the release of the Seller from
any and all liability in connection therewith.  Seller and Purchaser agree to
use reasonable efforts to obtain such consent, provided that Seller shall not be
required to make any payment to  Greenwich Capital as a condition to obtaining
such consent, exclusive of the payment by Seller to Greenwich Capital of the 
assumption fee provided for in the Greenwich Mortgage and the other loan
documents evidencing the loan secured by such mortgage and ancillary closing
costs and charges required to be paid or reimbursed to Greenwich Capital and any
recording costs.  In the event Seller and Purchaser are unable to obtain such
consent at least fifteen (15) days before the Closing Date as defined in Section
1.1(c) of the Agreement, the Closing Date shall be extended to a date that is
fifteen (15) days after the required consent is obtained; provided, however,
that if Seller and Purchaser are unable to obtain the required consent within
sixty (60) days from and after the original Closing Date, this Agreement shall
terminate, in which event the Deposit, together with all net interest earned
thereon, shall promptly be returned to Purchaser, this Agreement shall become
null and void, and neither party shall have any further rights and obligations
hereunder (subject, however to survival of Purchaser’s Indemnity and Purchaser’s
Confidentiality Obligations). For the purposes hereof, “consent” shall be deemed
obtained when an assumption agreement consistent with the terms hereof and
executed by Greenwich Capital is deposited in escrow with Escrowee.

 

12.                                 This Amendment is subject to the receipt of
consent from Greenwich Capital to Seller’s conveyance and transfer of the
Shopping Center Property to NewLLC, the assumption of the Greenwich Mortgage by
NewLLC, and the release of Seller from any and all liability in connection
therewith.  Seller and Purchaser agree to use reasonable efforts to obtain such
consent, provided that Seller shall not be required to make any payment to
Greenwich Capital in addition to that which it would have paid as a condition to
obtaining consent to conveyance of the Shopping Center Property to Purchaser as
an asset sale and assumption of the Greenwich Mortgage by Purchaser pursuant to
the Agreement as originally executed, exclusive of nominal closing costs.  In
the event Seller and Purchaser are unable to obtain such consent prior to the
Closing Date, the Agreement will remain in full force as if Seller or Purchaser
had never executed this Amendment.

 

13.                                 The Agreement, as amended hereby, is
ratified and confirmed by the signatories hereof and shall continue in full
force and effect.

 

[Signatures on following page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

SELLER:

 

PURCHASER:

 

 

 

 

 

LAKESHORE MARKETPLACE, LLC,
a Delaware limited liability company

 

RAMCO-GERSHENSON PROPERTIES,
LP, a Delaware limited partnership

 

 

 

 

 

 

 

 

 

By:

Lakeshore Marketplace Finance
Company, Inc.,

By:

Ramco-Gershenson Properties Trust,
a Maryland real estate investment trust,

 

a Delaware corporation

Its:

general partner

Its:

managing member

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

Dennis E. Gershenson

 

Its:

 

 

Its:

         CEO

 

 

 

 

MONROE OUTLET CENTER, LLC,
a Michigan limited liability company

 

GUARANTOR

 

 

 

 

 

 

 

 

 

HORIZON GROUP PROPERTIES, LP,

 

 

By:

Horizon Group Properties, LP,
a Delaware limited partnership,

a Delaware limited partnership

 

 

Its:

managing member

By:

Horizon Group Properties, Inc.,
a Maryland corporation,

 

By:

Horizon Group Properties, Inc.,

Its:

general partner

 

 

a Maryland corporation,

 

 

 

Its:

general partner

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

HORIZON GROUP PROPERTIES, INC.,

 

 

 

 

a Maryland corporation

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

(Guarantor is signing solely to indicate its
agreement to be bound by, and provide the
guarantees set forth in, Paragraph 10 hereof.)

 

 

6

--------------------------------------------------------------------------------